Citation Nr: 0608581	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-11 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an earlier effective date for service-
connected post-traumatic stress disorder based on clear and 
unmistakable error in a June 1989 rating decision.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2004, the veteran perfected his appeal by filing a 
VA Form 9 in a timely fashion and indicated thereon that he 
wished to have a Board hearing at a local VA office.  On 
August 5, 2005, the RO mailed the veteran notification that 
his hearing was scheduled for September 14, 2005.  On August 
29, 2005, the RO received correspondence from the veteran 
indicating that he had moved and was awaiting word from the 
RO regarding the date of his Board hearing.  In that 
correspondence the veteran also indicated that he desired a 
video conference hearing.  The veteran failed to appear at 
the September 14, 2005 hearing.  Given the proximity between 
the time the veteran was notified of the hearing and the RO's 
receipt of the veteran's correspondence informing the RO of 
his move, it appears that the veteran did not receive notice 
of the September 14, 2005 hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video 
conference hearing before the Board to be 
held at the local office.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

